Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1,2,11,12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2018/0017962) in view of Ricci (US 2014/0309864) and Murphy (US 2007/0125589) and Baalu et al. (US 2014/0056438).
Miller discloses a vehicle 110 comprising a position receiver 160 (par. 37), a communicator 105 configured to receive zone position information (par. 40, position of speed limit zones), and controller  125/130 to operate vehicle travel in a zone mode associated with the zone position (pars. 40-42), except for specifically stating that zone position corresponds to map  information or that vehicle mode control is maintained from beginning of zone to end of zone, or that virtual engine sound is controlled based on entry into a specific zone.
It is further noted that a “green zone” corresponds to the speed limit zone disclosed by Miller, there being no structure or functionality associated with the adjective “green” to differentiate over a “speed limit” zone.
Furthermore, Ricci teaches desirability of defining a speed limit zone for vehicle speed control based on map database (par. 631).
Murphy teaches desirability in a vehicle control system based on deployment in safety pedestrian zone of activating the safety action from entry into safety zone until exit from safety zone (par. 30).
Baalu teaches desirability of controlling a synthesized vehicle sound based on entry into a specific zone (par. 54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide zone based on map information as suggested by Ricci and continuous zone safety control from entry to exit of zone as suggested by Murphy, and to use control of synthesized vehicle sound upon entry into a zone as suggested by Baalu, in conjunction with a safety zone vehicle control system as disclosed by Miller, in order to accurately locate the desired zone for which safety activation was desired, and to ensure that safety measures were continued for the full extent that a vehicle was located in the safety zone, and so that louder vehicle sounds could have been generated in an area with higher safety requirements.
Regarding claim 2, Miller and Ricci teach decelerating vehicle upon zone entry (pars. 42,631, respectively), the preset zone being zero distance.  Choosing a numerical value for a preset zone before activation would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, in order to have speed compliance immediately upon entering zone to provide greater safety inside the zone.
Claims 11 and 12 are rejected for the same reasons as set forth above with regard to claims 1-2.
2.	Claim s 6,10,16 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. in view of Ricci, Murphy,, Baalu et al.  and Kawamata et al. (US 2008/0147305).
Miller, Ricci, Baalu and Murphy disclose a safety zone vehicle control system as set forth above with regard to claims 1 and 11, except for particularly stating that zone mode activation is dependent on driver selection input.
Kawamata discloses desirability of activating a vehicle control in a safety zone based on setting of control mode (par. 278).
It would have been obvious to one of ordinary skill in the art to activate vehicle control in safety zone based on selection input as suggested by Kawamata in conjunction with a vehicle safety zone control system as disclosed by Miller, Ricci, Baalu and Murphy, in order to allow user to have input as to when system was activated or not, such as not having system automatically activated on a specific day when safety zone was unnecessary, such as a Sunday when school was not in session.
Having driver select input would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, since driver would have been conveniently located inside the vehicle.
Regarding claim 10, having vehicle operate in a zone mode until selection was turned off would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, since this would have allowed an operator to have choice as to when zone mode was instituted, so as to avoid nuisance control when not desired by a driver.
Claims 16 and 20 are rejected for the same reasons as set forth above with regard to claims 6 and 10.
3.	Claim s 7-9 and 17-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. in view of Ricci, Murphy, Baalu et al.  and Batur (US 2019/0339706).
Miller, Ricci, Baalu and Murphy disclose a vehicle control in safety zone system as set forth above with regard to claims 1 and 11, except for specifically stating that safety zone is determined by presence of a pedestrian by sensor.
Batur teaches desirability of controlling a vehicle in a pedestrian zone based on detection of a pedestrian by image sensors 106,107 (par. 12, abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to determine safety zone by detection of pedestrian presence as suggested by Batur, in conjunction with a vehicle control system in safety zone as disclosed by Miller, Ricci, Baalu and Murphy, in order to allow vehicle speed to be safety controlled when pedestrians were actually determined to be present in an area, thus not requiring nuisance speed restrictions when no pedestrians were present in a zone.
Regarding claim 8, Batur teaches capturing an image of pedestrian (abstract, par. 12).
Regarding claim 9, Ricci teaches capturing an image of traffic sign to detect speed limit so that vehicle can be slowed in a safety zone (par. 631), and Murphy teaches keeping vehicle control in place from start to end of safety zone (par. 30).
Claims 17-19 are rejected for the same reasons as set forth above for claims 7-9.
4.	Claims 3-5 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	Regarding remarks filed with the response on 7-30-21, arguments are moot in view of the newly applied Baalu reference.
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRENT SWARTHOUT/               Primary Examiner, Art Unit 2689